Citation Nr: 0208887	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right and left ankle 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In February 1999, the Board remanded the veteran's claims of 
entitlement to service connection for residuals of an eye 
infection and service connection for right and left ankle 
disorder for further development.  In a rating action dated 
in February 2002, the RO granted service connection for 
residuals of an eye infection.  The RO's action was a full 
grant of the benefits sought, and there is no longer an 
outstanding issue of fact or law pertaining to that claim.  
See Grantham v. Brown, 114 F.3d 1156 (1997).  The claim for 
service connection for right and left ankle disorder has been 
returned for appellate review.  


FINDINGS OF FACT

1.  The veteran does not have a current left ankle 
disability.  

2.  The veteran does not have a current right ankle 
disability, and limitation of motion of the right ankle is 
not associated with any pathology of the right ankle.


CONCLUSION OF LAW

Left and right ankle disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The veteran filed a completed VA Form 21-
526, application for compensation or pension, in January 
1994, and there is no issue as to provision of a form or 
completion of an application.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The veteran submitted his service medical records, 
demonstrating his awareness of information and evidence 
necessary to substantiate his claim.  The veteran was also 
provided a copy of the September 1994 rating action which 
denied service connection for right and left ankle disorders.  
This document summarized the evidence then of record, which 
inherently informed the veteran of the evidence to 
substantiate his claim.  The August 1995 Statement of the 
Case (SOC) informed the veteran of the evidence of record and 
of the regulations necessary to substantiate his claim.  In 
August 1996, the veteran was provided a personal hearing at 
the RO where he was allowed an opportunity to provide or 
identify evidence pertinent to his claim.  In the February 
1999 Remand, the Board pointed out the evidence and 
development needed for an equitable disposition of the 
veteran's claims.  The February 2002 Supplemental Statement 
of the Case notified the veteran to inform VA of all 
treatment for his claim for service connection for right and 
left ankle disorders and explained his and VA's obligations 
in submitting or requesting evidence from various sources.  
The SSOC also identified the evidence of record and the 
evidence necessary to substantiate his claim.  VA has 
discharged its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA and service 
department medical records pertinent to the matter at issue 
are of record, and the veteran has not reported any non-VA 
source of evidence.  VA has discharged its duty to obtain 
evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in April 1994, October 1997, and April 1999.  The examination 
reports contained adequate clinical findings and diagnoses 
pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The RO has notified the veteran of the 
requirements of the VCAA, and those requirements have been 
substantially met by the RO.  The RO did not explicitly 
notify the veteran of the regulations adopted in August 2001, 
however, there is no prejudice to the veteran in the Board's 
consideration of those regulations in the first instance, 
because the regulations merely implement the VCAA and do not 
provide substantive rights beyond those provided by VCAA.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Continuity of symptomatology is required where a 
condition noted during service or in the presumptive period 
is not, in fact shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b)

Service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this matter the veteran claims that he is entitled to 
service connection for left and right ankle disorders.

Service medical records dated from January 1987 to October 
1993 reflect that the veteran was seen and treated for ankle 
strains.  In January 1987, the veteran reported a history of 
bilateral ankle injury.  At that time, the veteran was being 
seen for right ankle sprain which occurred while the veteran 
was playing sports.  The diagnoses included sprained ankle 
and tendonitis posterior and Achilles tendon.  The veteran's 
subjective complaints included pain with walking and 
discomforts in the Achilles tendon.  Physical therapy entries 
dated from March to July 1987 reflect that plantarflexion of 
the right ankle ranged from 35 to 50 degrees, and 
dorsiflexion ranged from 7 to 10 degrees.  These records also 
indicated that the veteran's ankle problems were improving.  
In August 1987 range of motion of the right ankle was within 
normal limits. 

A physical therapy consultation dated in April 1991 reflects 
that the veteran had sprained the left ankle.  On physical 
examination, there was no swelling and range of motion was 
within normal limits.  X-rays of the right ankle dated in 
December 1991 showed no fracture, dislocation, or endosteal 
lesion.  In November 1991, it was noted that the right ankle 
showed no defect; there was diffuse Achilles tenderness, and 
the diagnoses included right Achilles tendonitis.  In 
December 1991, the veteran complained of intermittent right 
ankle pain.  On examination, there was no tenderness to 
palpation, except mild tenderness at Achilles tendon 
lengthening and retrocalcaneal bursa.  The assessment was 
right retrocalcaneal bursa.  In April 1992, it was noted that 
the veteran's Achilles tendonitis had improved, but that it 
was still bothersome.  Clinical findings revealed, in 
pertinent part, Achilles tendon tendonitis.  In December 
1992, the veteran reported that the Achilles tendon had 
improved and that he only experienced symptoms with running.  
On examination, the examiner observed full range of motion of 
the right ankle; there was no edema, warmth, or tenderness.  
The assessment was stable pre-Achilles bursitis.  The veteran 
was placed on profile for the right ankle strain in 1987, 
1991, and 1992.  In October 1993, the right ankle 
demonstrated full range of motion; the ankle was stable but 
tender over the medial and lateral Achilles and 
retrocalcaneal bursa.  The assessment was right Achilles 
tendonitis.  The report of the veteran's retirement 
examination dated in the latter part of October 1993 reported 
a history of right ankle strain.  There were no clinical 
findings or diagnoses pertaining to left or right ankle 
disorders.  

VA medical records dated from April 1994 to April 1999 show 
that veteran was seen for complaints primarily of ankle pain.  
At VA examinations in April 1994, October 1997, and April 
1997 the veteran reported that he injured the ankles while 
playing sports in service and that he continued to have some 
residual pain and discomfort.  The veteran primarily 
complained of right ankle pain.  

At the conclusion of a physical examination in April 1994, 
the examiner assessed that the veteran's right ankle was 
normal; there was no diagnosis with respect to the left 
ankle.  

At a personal hearing before the RO in August 1996, the 
veteran provided testimony in support of his claim.  
Essentially, the veteran stated that he developed left and 
right ankle injuries as a result of service.  

The report of the October 1997 examination revealed, in 
pertinent part, that the ankles were symmetrical and equal.  
There was no swelling, deformity, or tenderness.  Plantar 
flexion of the right ankle was to 45 degrees; dorsiflexion 
was to 15 degrees.  Planter flexion of the left ankle was to 
45 degrees, and dorsiflexion was to 20 degrees.  The 
diagnosis was history of ankle sprain, no complaints on the 
left, minor complaint on the right.  X-rays of the right 
ankle dated in August 1997 were normal.  

At the April 1999 VA examination, plantar flexion of the 
ankle was to 35 degrees, and dorsiflexion was to 0 degrees.  
The examiner questioned the accuracy of these measurements 
indicating that he observed the veteran flex the right 
metacarpal phalangeal joint to within full limits and that it 
was not certain if the veteran was giving his best effort 
during the testing.  There was no swelling, redness, 
tenderness, or inflammations of the joints.  

With respect to the left ankle, the Board finds that service 
connection is not warranted in there is no evidence of a 
current left ankle disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Turning to the right ankle, service medical records establish 
that the veteran sprained the right ankle, that he underwent 
a significant amount of treatment, and that he was ultimately 
diagnosed as having Achilles tendonitis.  At the time of 
separation from service in October 1993, the veteran's 
history of right ankle strain was noted, but no clinical 
findings or complaints were registered.  Moreover, when the 
veteran was seen after service in April 1994, no pathology 
was found with respect to a right ankle disorder.  Although 
subsequent VA medical records including the 1999 VA 
examination reflect that the veteran may have some limitation 
of motion of the right ankle, there is no competent medical 
evidence that establishes that any limitation of motion is 
attributable to any pathology or to any disease or injury in 
service.  Therefore, the preponderance of the evidence is 
against the claim, and service connection for a right ankle 
disorder is denied.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board has considered the veteran's testimony.  However, 
the veteran, as a lay person, is not qualified to furnish 
medical opinions or diagnoses.  Id.  Thus, his personal 
belief that he has disabilities of the left or right ankle, 
or that any such disability is related to service, is not 
competent medical evidence.


ORDER

Service connection for right and left ankle disabilities is 
denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

